                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK

SABRINA H.,1
                                                             Plaintiff,
               v.                                                                   5:18-CV-730
                                                                                    (ATB)
COMMISSIONER OF SOCIAL SECURITY,
                                                             Defendant.

STEVEN R. DOLSON, ESQ., for Plaintiff
HEETANO SHAMSOONDAR, ESQ., Special Asst. U.S. Attorney, for Defendant

ANDREW T. BAXTER
United States Magistrate Judge


                       MEMORANDUM-DECISION AND ORDER

       This matter was referred to me, for all proceedings and entry of a final judgment,

pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in

accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.

Local Rule 73.1 and the consent of the parties. (Dkt. Nos. 4, 6)

I.     PROCEDURAL HISTORY

       Plaintiff protectively2 filed an application for Supplemental Security Income



       1
          In accordance with recent guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Northern
District of New York in June 2018 in order to better protect personal and medical information of non-
governmental parties, this Memorandum-Decision and Order will identify the plaintiff using only her
first name and last initial.
       2
         When used in conjunction with an “application” for benefits, the term “protective filing”
indicates that a written statement, “such as a letter,” has been filed with the Social Security
Administration, indicating the claimant’s intent to file a claim for benefits. See 20 C.F.R. §§ 404.630,
416.340. There are various requirements for this written statement. Id. If a proper statement is filed,
the Social Security Administration will use the date of the written statement as the filing date of the
application even if the formal application is not filed until a later date.
(“SSI”) on January 15, 2015. (Administrative Transcript (“T.”) at 10, 55, 213-18). In

her application, plaintiff alleged a disability onset date of June 1, 2009 due to

cardiomyopathy, bipolar disorder, diabetes, and high blood pressure. (T. 213-18, 258).

Her application was initially denied on May 5, 2015, and plaintiff timely requested a

hearing before an Administrative Law Judge (“ALJ”). On December 12, 2016, plaintiff

appeared with her attorney, Karen E. Menter-Lowe, Esq, and testified at a hearing by

videoconference before ALJ Roxanne Fuller. (T. 54). Cyndee Burnett, an impartial

vocational expert (“VE”), also appeared and testified at the hearing. (T. 51-53). On

June 21, 2017, ALJ Fuller found that plaintiff was not disabled from January 15, 20153

through the date of the ALJ’s decision - June 21, 2017. (T. 10-27). Plaintiff requested a

review of the ALJ’s decision, which the Appeals Council denied on June 6, 2018. (T.

1-3.) ALJ Fuller’s opinion thus became the final decision of the Commissioner.

II.    GENERALLY APPLICABLE LAW

       A. Disability Standard

       To be considered disabled, a plaintiff seeking disability insurance benefits or SSI

disability benefits must establish that he is “unable to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months…..” 42 U.S.C. § 1382c(a)(3)(A). In

       3
          Even though plaintiff states that her onset date is in 2009, SSI is not payable for any period
prior to the month after the application is filed. See 42 U.S.C. § 1382(c)(7); 20 C.F.R. §§ 416.335,
416.501. The court does note that plaintiff has had a prior application for SSI benefits, alleging an
onset date in 2006, which was denied at the agency level. Plaintiff ultimately received a remand from
the federal court. (T. 86-88). This earlier application was denied again after remand. (T. 103-121).
There is no issue regarding the previous application.

                                                    2
addition, the plaintiff’s

      physical or mental impairment or impairments [must be] of such severity
      that he is not only unable to do his previous work but cannot, considering
      his age, education, and work experience, engage in any other kind of
      substantial gainful work which exists in the national economy, regardless
      of whether such work exists in the immediate area in which he lives, or
      whether a specific job vacancy exists for him, or whether he would be hire
      if he applied for work

42 U.S.C. § 1382(a)(3)(B). The Commissioner uses a five-step process, set forth in 20

C.F.R. sections 404.1520 and 416.920, to evaluate disability insurance and SSI

disability claims.

      First, the [Commissioner] considers whether the claimant is currently
      engaged in substantial gainful activity. If he is not, the [Commissioner]
      next considers whether the claimant has a “severe impairment” which
      significantly limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment, the third inquiry is
      whether, based solely on medical evidence, the claimant has an impairment
      which meets or equals the criteria of an impairment listed in Appendix 1 of
      the regulations. If the claimant has such an impairment, the
      [Commissioner] will consider him disabled with-out considering
      vocational factors such as age, education, and work experience…
      Assuming the claimant does not have a listed impairment, the fourth
      inquiry is whether, despite the claimant’s severe impairment, he has the
      residual functional capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the [Commissioner] then
      determines whether there is other work which the claimant can perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); see 20 C.F.R. §§ 404.1520,

416.920. The plaintiff has the burden of establishing disability at the first four steps.

However, if the plaintiff establishes that his impairment prevents him from performing

his past work, the burden then shifts to the Commissioner to prove the final step. Id.




                                              3
      B. Scope of Review

      In reviewing a final decision of the Commissioner, a court must determine

whether the correct legal standards were applied and whether substantial evidence

supported the decision. Selian v. Astrue, 708 F.3d at 417; Brault v. Soc. Sec. Admin.

Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); 42 U.S.C. § 405(g). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012). It must be “more

than a scintilla” of evidence scattered throughout the administrative record. Id.

However, this standard is a very deferential standard of review, “even more so than the

‘clearly erroneous standard.’” Brault, 683 F.3d at 448.

      “To determine on appeal whether an ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining the evidence from

both sides, because an analysis of the substantiality of the evidence must also include

that which detracts from its weight.” Williams on behalf of Williams v. Bowen, 859 F.2d

255,258 (2d Cir. 1988). However, a reviewing court may not substitute its

interpretation of the administrative record for that of the Commissioner, if the record

contains substantial support for the ALJ’s decision. Id. See also Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

      An ALJ is not required to explicitly analyze ever piece of conflicting evidence in

the record. See, e.g., Monguer v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Miles v.

Harris, 645 F.2d 122, 124 (2d Cir. 1981) (Finding we are unwilling to require an ALJ

explicitly to reconcile every conflicting shred of medical testimony). However, the ALJ


                                             4
cannot “pick and choose evidence in the record that supports his conclusions.” Cruz v.

Barnhart, 343 F. Supp. 2d 218, 224 (S.D.N.Y. 2004); Fuller v. Astrue, No. 09-CV-

6279, 2010 WL 5072112 (W.D.N.Y. Dec. 6, 2010).

III.   FACTS

       On the date of her administrative hearing, plaintiff was 41, single, and lived by

herself. (T. 36-37). She was a high-school graduate and had obtained a Nursing

Assistant’s certification (“CNA”). (T. 37). Plaintiff had sporadic previous work

experience as a cashier at Family Dollar; at Wal-Mart; at Rite Aid; and as a CNA. (T.

37-39). However, each of these jobs lasted only for a period of months and sometimes

only weeks. (Id.) Plaintiff testified that she was unable to work because she had a lot of

anxiety and a lot of depression. (T. 39). She testified that she was “suspicious” of

working with other people because she thought that they were talking about her, trying

to make her lose her job, or did not like her. (Id.)

       Plaintiff testified that she did not feel anxious leaving her house. However, she

became anxious being around people, even family members, and she also became

anxious getting on the bus “because of all the things that’s [sic] been going on and as

far as like thinking that somebody might pull out a gun or a knife or something.” (T.

40). Plaintiff was in therapy and took medication for her mental impairments. (Id.) She

testified that her condition has gotten worse over the years. She testified that when she

discussed her worsening condition with her doctors, they “just” want to “talk it out.” (T.

41). Plaintiff stated that the medication made her drowsy, but that she really did not

sleep very well, she was “up and down all night” once or twice per week. (T. 42).


                                              5
Plaintiff stated that she was up all night due to fear that she was going to “see like

monsters or ghosts or spirits,” which she did not actually see, but she had “this fear in

her mind” that she would see them. (Id.) For this reason, she slept with the lights on,

and it was very difficult to get her mind off these things. (Id.) Plaintiff testified that this

problem had also gotten worse, particularly since she started living alone. (Id.)

      Plaintiff specifically testified that she did not think that she had any other

impairments that would limit her ability to work. (T. 42-43). She stated that her heart

was “okay,” and she was getting her diabetes “under control.” (T. 43). She stated that

she took medication for these conditions, and that the only side effect was occasional

nausea. (T. 43).

      Plaintiff testified that, on a typical day, she got up, took her morning medication,

made cereal or oatmeal for breakfast, got back into bed and watched television or talked

on the telephone with her daughter in North Carolina. (T. 44). Plaintiff stated that she

did not do “a lot,” but would sometimes straighten up the house a little bit, which meant

picking up “stuff” from the floor and “stuff like that.” (Id.) She did not do laundry,

dishes, or cooking on a “daily basis.” (T. 44-45). She had some problems maintaining

her personal hygiene, stating that she only showered once a week and brushed her teeth

two or three times per week, “especially if I have to go out and do something.” (T. 45).

      When plaintiff did cook, she made “Ramen noodles.” (Id.) She testified that she

usually cooked those noodles “throughout the day.” She stated that she did not cook

every day, but when she did, she cooked enough for “a couple of days,” including

chicken or pork chops, hamburger patties, and some vegetables for dinner. (Id.) She


                                              6
went to the grocery store by herself about once per month, and she stated that she had

no difficulty shopping because she just went in and got it done. (T. 46). Plaintiff stated

that it took her 20 minutes to shop for the whole month because she knew what she was

going to buy, and she did it quickly. (Id.)

      Plaintiff also testified that she was uncomfortable in “crowds,” and that she

considered a crowd to be three or four people. (Id.) She stated that she left the house

“[s]ometimes once a day.” Plaintiff had one friend who was “elderly,” and for whom

she ran errands such as going to the store. (Id.) Plaintiff had no trouble remembering to

take her medication. (Id.) Plaintiff testified that she watched television and had no

trouble following along with the programs. (T. 47). Plaintiff did have days,

approximately two or three times per week, when she had trouble getting out of bed.

(Id.) In response to a question by the ALJ, plaintiff testified that she “[got] around” by

walking or by getting rides with her daughter, “[who’ lives here and . . . has a car.” (Id.)

Plaintiff took care of her own finances. (T. 47-48). However, plaintiff was on Public

Assistance and got Food Stamps, and “the cash part pays [the] rent and that’s including

utilities,” so the only other bill she had to pay was her telephone bill. (T. 48). Plaintiff

went to the store “down the street” from her house to pay the telephone bill. (Id.)

      She testified that when she tried working at Family Dollar, she had a hard time

focusing, particularly when the store got busy, and that she often had trouble counting

the money in her drawer at the end of the day. (T. 49). A manager had to do it for her.

(Id.) Plaintiff stated that the manager at Kentucky Fried Chicken did not like her, and

she thought that “people were out to make [her] lose [her] job.” (T. 50). It was difficult


                                              7
for her to “keep up” when there was a crowd, and she had trouble concentrating on

bagging items and “keeping things in order.” (Id.)

      Plaintiff enrolled in a “two-week class” at All Metro Field Service Workers. She

was trying to obtain a health aide or personal aide position with the company. (T. 51).

She stated that if you passed the test “you go into working,” but that she only

completed one week of the program, and she failed two tests in one day. (T. 50). She

stated that she never actually worked for the company. (T. 50-51). She stated that she

wanted to try again, but felt that she was not ready yet. (T. 51).

      The ALJ heard testimony from vocational expert (“VE”) Cyndee Burnett. (T. 51-

53). In response to the ALJ’s hypothetical question, the VE testified that plaintiff could

perform three representative jobs in the national economy: assembler of small products;

mail room clerk; and laundry worker. (T. 52-53). All the jobs involved light work, with

additional physical restrictions. (T. 52). The ALJ also limited the plaintiff to simple,

routine and repetitive tasks, in a low stress job, involving no contact with the general

public, and only occasional contact with co-workers or supervisors. (Id.)

      Finally, in response to questioning by plaintiff’s counsel, the VE testified that if

an individual were “off-task” twenty percent of the day or if the individual were absent

from work four times per month, there were no jobs that the individual could perform.

(T. 53).

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that plaintiff had not engaged in substantial gainful

activity since January 15, 2015, the date of her application for SSI benefits. (T. 12). At


                                             8
step two, the ALJ found the following severe impairments: coronary artery disease,

hypertension, diabetes, depression, post traumatic stress disorder (“PTSD”), bipolar

disorder, and borderline personality disorder. (Id.) Plaintiff also had two impairments

that the ALJ found were “non-severe:” obesity and migraine headaches. (T. 13). At

step three of the sequential analysis, the ALJ found that none of plaintiff’s severe

impairments, alone or in combination, met or equaled the severity of a Listed

Impairment.4 (T. 13).

       At step four, the ALJ found that plaintiff had the physical RFC to perform light

work, except that plaintiff could only occasionally climb ladders, ropes, or scaffolds;

was limited to occasional exposure to moving mechanical parts and occasional

operation of a motor vehicle; was limited to occasional exposure to unprotected

heights; was able to perform simple, routine, and repetitive tasks; and was able to work

in a low stress job;5 was limited to no interaction with the public, and limited to only

occasional interaction with co-workers and supervisors. (T. 15). Based on this RFC,

the ALJ found that plaintiff could not perform any of her past relevant work. However,

at step five, using the Medical Vocational Guidelines as a “framework,” and the VE’s

testimony, the ALJ found that “there are jobs that exist in significant numbers in the

national economy” that plaintiff could perform. (T. 26). Thus, the ALJ found that

plaintiff was not disabled. (T. 27).




       4
           Plaintiff does not argue otherwise.
       5
         The ALJ defined a “low stress job” as one which requires only occasional decision-making
and has only occasional changes in the work setting. (T. 15).

                                                 9
V.    ISSUES IN CONTENTION

      Plaintiff raises one argument:

      1.     The ALJ committed reversable error by failing to properly apply the
             treating physician rule. (Pl.’s Br. at 5-12) (Dkt. No. 9).

Defendant argues that the ALJ properly weighed the treating physicians’ opinions and

that the Commissioner’s decision should be affirmed. (Def.’s Br. at 5-11) (Dkt. No. 13).

For the following reasons, this court agrees with the defendant and will affirm the

Commissioner’s decision.

                                       DISCUSSION

VI.   RFC EVALUATION/TREATING PHYSICIAN
      A.     Legal Standards
             1.    RFC
      RFC is “what [the] individual can still do despite his or her limitations.

Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis…” A “regular

and continuing basis” means eight hours a day, for five days a week, or an equivalent

work schedule. Balles v. Astrue, No. 3:11-CV-1386 (MAD), 2013 WL 252970, at *2

(N.D.N.Y. Jan. 23, 2013) (citing Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)

(quoting SSR 96-8p, 1996 WL 374184, at *2)).

      In rendering an RFC determination, the ALJ must consider objective medical

facts, diagnoses, and medical opinions based on such facts, as well as a plaintiff’s

subjective symptoms, including pain and descriptions of other limitations. 20 C.F.R. §§

404.1545, 416.945. See Martone v. Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999)


                                            10
(citing LaPorta v. Bowen, 737 F. Supp. 180, 183 (N.D.N.Y. 1990)). An ALJ must

specify the functions plaintiff is capable of performing, and may not simply make

conclusory statements regarding a plaintiff’s capacities. Martone, 70 F. Supp. 2d at 150

(citing Ferraris v. Heckler, 728 F. 2d 582, 588 (2d Cir. 1984); LaPorta v. Bowen, 737

F. Supp. At 183; Sullivan v. Secretary of HHS, 666 F. Supp. 456, 460 (W.D.N.Y.

1987)). The RFC assessment must also include a narrative discussion, describing how

the evidence supports the ALJ’s conclusions, citing specific medical facts, and non-

medical evidence. Trail v. Astrue, No. 5:09-CV-1120, 2010 WL 3825629 at *6

(N.D.N.Y. Aug. 17, 2010) (citing SSR 96-8p, 1996 WL 374184, at *7).

             2.    Treating Physician

      A treating source’s opinion on the nature and severity of a claimant’s

impairments is entitled to controlling weight where it is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques” and “not inconsistent with the

other substantial evidence” of the record. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

This is known as the “treating physician rule.” In Estrella v. Berryhill, the court

emphasizes the importance of a treating source’s opinion in cases concerning mental

impairments, as “cycles of improvement and debilitating symptoms [of mental illness]

are a common occurrence.” Estrella v. Berryhill, __ F.3d __, No. 17-3247, 2019 WL

2273574, at *8 (2d Cir. 2019) (quoting Garrison v. Colvin, 759 F. 3d 995, 1017 (9th Cir.

2014)).

      If an ALJ decides not to give the treating source’s records controlling weight,

then he must explicitly consider the four Burgess factors: “(1) the frequen[cy], length,


                                            11
nature, and extent of treatment; (2) the amount of medical evidence supporting the

opinion; (3) the consistency of the opinion with the remaining medical evidence; and

(4) whether the physician is a specialist.” Estrella, 2019 WL 2273574, at *6-7 (quoting

Burgess v. Astrue, 537 F. 3d 117, 120 (2d Cir. 2008)). Should an ALJ assign less than

controlling weight to a treating physician’s opinion and fail to consider the above-

mentioned factors, this is a procedural error. Estrella, 2019 WL 2273574, at *7. It is

impossible to conclude that the error is harmless unless a “searching review of the

record . . . assures us that the substance of the treating physician rule was not

traversed.” Id.

       B.      Application

       Plaintiff argues that the ALJ failed to properly analyze the mental RFC

evaluations given by two of plaintiff’s treating psychiatrists, Dr. Lyubov Leontyeva,

M.D. (T. 323-29) and Dr. Mario Fahed, M.D.6 (T. 741-45). (Pl.’s Br. at 5-12). Dr.

Leontyeva and Dr. Fahed were both residents at the Upstate Medical University

Psychiatry Department and treated plaintiff for several months each. Dr. Leontyeva

treated plaintiff from July of 2014 until June of 2015, when Dr. Leontyeva left Upstate.

(T. 1082-1277). Dr. Fahed began treating plaintiff in July of 2016, and it appears he

was still treating her as of November 2016, shortly before the administrative hearing.7


       6
          Dr. Leontyeva’s report is entitled “Mental Impairment Questionnaire (RFC & Listings)” (T.
323), and Dr. Fahed’s report is entitled “Mental Residual Functional Capacity Questionnaire.” (T. 741).
I will refer to both documents as RFC evaluations.
       7
          Plaintiff had other treating mental health providers at Upstate in between Dr. Leontyeva and
Dr. Fahed, but they did not complete separate RFC evaluations. Plaintiff saw Dr. Theresa Blatchford,
M.D. on July 6, 2015. (T. 1278-82). Plaintiff was then assigned to Dr. Bonny H. Patel, M.D., another
resident, who treated plaintiff from July 22, 2015 until June 30, 2016, when Dr. Fahed took over her

                                                  12
(T. 1489-1567).

       Dr. Leontyeva’s RFC evaluation is a “check-box” or “circle box” form, with

some brief narrative statements, dated November 5, 2014. She circled a variety of

listed symptoms, including poor memory, difficulty in thinking or concentrating,

psychomotor agitation or retardation, social withdrawal or isolation, generalized

persistent anxiety, recurrent panic attacks, mood disturbances, and several others. (T.

324). Dr. Leontyeva stated that plaintiff’s symptoms would cause her to be absent from

work more than three times per month. (T. 326). She listed as “fair” plaintiff’s ability

to remember work-like procedures; understand and carry out short, simple instructions;

maintain attention for a two-hour segment; make simple work-related decisions; ask

simple questions; request assistance; get along with co-workers; and respond

appropriately to changes in a routine work setting. (T. 327). However, Dr. Leontyeva

listed as “poor” plaintiff’s ability to maintain regular attendance; work in coordination

or proximity with others without being unduly distracted; complete a normal work day

and work week without interruptions from psychologically based symptoms; perform at

a consistent pace; accept instructions and respond appropriately to criticism from

supervisors; and deal with normal work stress. (T. 327).

       Dr. Leontyeva rated plaintiff as “good” in the areas of interacting appropriately

with the public; maintaining socially appropriate behavior; and adhering to standards of

neatness and cleanliness. (T. 328). However, she rated plaintiff’s limitations in

activities of daily living as “moderate;” and in maintaining social functioning as



care. (T. 1282-1488).

                                            13
“marked.” She also listed deficiencies of concentration, persistence, and pace as

“frequent.” (T. 328). She also stated that plaintiff would have three or more episodes of

decompensation in work or work-like settings which would cause plaintiff to withdraw

from the situation or experience exacerbation of signs and symptoms “(which may

include deterioration of adaptive behaviors).” (T. 329). Dr. Leontyeva also stated that

plaintiff could not manage her own funds because she “gets behind [in] her bills which

causes her extreme anxiety.” (T. 329).

      Dr. Fahed’s mental RFC evaluation is dated December 7, 2016, after he had been

treating plaintiff for approximately five months. (T. 741-45). Dr. Fahed saw plaintiff

for “weekly therapy” and “medication management.” (T. 741). In his check-box form,

Dr. Fahed stated that plaintiff would be unable to meet competitive standards in

remembering work-like procedures; maintaining regular attendance; and in responding

appropriately to criticism from supervisors. (T. 743). She would be “seriously limited”

in maintaining attention for a two hour segment; sustaining an ordinary routine without

special supervision; working in coordination with others without being unduly

distracted; completing a normal work day or work week without interruptions from

psychologically based symptoms; responding appropriately to changes in a routine

work setting; and dealing with normal work stress. (T. 743).

      Dr. Fahed found that plaintiff had unlimited or very good abilities in the areas of

understanding, remembering, and carrying out very short and simple instructions;

performing at a consistent pace without an unreasonable number and length of rest

periods; and asking simple questions or requesting assistance. (Id.) Dr. Fahed found


                                           14
that plaintiff’s ability was “limited but satisfactory” in the areas of making simple

work-related decisions; getting along with co-workers or peers without unduly

distracting them or exhibiting behavioral extremes. (Id.)

        While Dr. Leontyeva found that plaintiff would have a “poor” ability to

understand and remember even “detailed” instructions, Dr. Fahed found that plaintiff’s

ability was limited, but satisfactory in this area. (T. 327, 744). Dr. Fahed also found

that plaintiff’s ability to deal with the general public and maintain appropriate behavior

was “very good.” (T. 744). However, she was “seriously limited” in her ability to

adhere to basic standards of neatness and cleanliness8 and use public transportation.

She had “no useful ability to function” in the area of travel to unfamiliar places. (Id.)

        In the narrative sections of this form, Dr. Fahed states that plaintiff gets

distracted and anxious when asked to perform and often fails “(eg: counting drawers).”

(T. 743). He also states that plaintiff struggles with punctuality, exhibited by her “no-

shows” or lateness to appointments. She takes criticism personally and has a hard time

trusting co-workers. (Id.) Dr. Fahed states that plaintiff struggles following through

with goals and plans and engages in avoidance, becoming suspicious of people when

stressed. (T. 744). She also struggles with maintaining personal hygiene, only taking

one bath per week, cannot imagine herself in unfamiliar places, becomes hypervigilant

and fears for her safety. (T. 744). Dr. Fahed checked a box indicating that plaintiff’s

impairment would cause her to be absent from work approximately four times per

month, and that plaintiff could not currently maintain full-time competitive

        8
            It should be noted that Dr. Leontyeva found that plaintiff’s ability in this area was “good.” (T.
328).

                                                       15
employment, but “she might with therapy down the line.” (T. 745).

      The ALJ gave “little weight to Dr. Leontyeva’s RFC evaluation, but only after a

careful review of Dr. Leontyeva’s extensive progress notes. Although the notes

contained reports of ups and downs in plaintiff’s mood, the doctor consistently reported

only “moderate” symptoms. (T. 19-23). The ALJ reviewed each of plaintiff’s treating

physicians’ reports, including the psychological evaluation performed upon Dr.

Leontyeva’s referral, by Ms. Karen Bonafide. (T. 20). There are hundreds of pages of

treating physicians’ notes. The ALJ did not engage in “cherry picking” the record. The

ALJ even noted the plaintiff’s visits to the emergency room, complaining of increased

symptoms. (T. 21). For example, in June of 2015, plaintiff presented to Community

General Hospital, complaining of suicidal ideation and depression, having experienced

a manic phase for two days. (T. 21). However, the ALJ correctly noted that plaintiff

had been taking more than the recommended dosage of her medication and ran out a

week prior to the episode. (T. 21).

      The ALJ discounted Dr. Leontyeva’s conclusion that plaintiff would miss three

or more days per month, and found that her opinion that plaintiff’s “marked”

difficulties in social functioning and “frequent” deficiencies in concentration,

persistence, and pace were “overly severe.” (T. 23). The ALJ also pointed out that RFC

is an “administrative finding reserved to the Commissioner.” (Id.) The ALJ stated that

the evidence did not support that plaintiff had such functional limitations, particularly

maintaining concentration and sustaining social functioning. (T. 23).

      The court notes that the ALJ accurately described and compared the progress


                                            16
notes in the record with the “overly severe” RFC evaluations. The treating physicians

consistently reported that plaintiff’s attention span, concentration, and memory were

“intact,” even though plaintiff did exhibit fluctuating moods, from depressed to

“bright.” (T. 402, 406, 421, 429, 444, 450, 504, 508 - Dr. Leontyeva; T. 1492, 1497,

1502, 1510, 1518, 1523, 1544, 1557 - Dr. Fahed; T. 1281 - Blatchford;9 T. 1286, 1291,

1297, 1302, 1307, 1314-15, 1322, 1327, 1332, 1337, 1342, 1352, 1358, 1364 - Dr.

Patel).10

       On May 13, 2015, plaintiff met with Ms. Bonafide and Dr. Leontyeva. (T. 1241).

Plaintiff reported that she had been denied disability and was worried about her

finances. “However, she also started to look for a part time job, file many applications,

and put together a resume.” (T. 1241). On the same day, plaintiff’s psychiatric

examination showed mostly normal findings, with a “bright” affect, and reportedly

good mood. She was “interactive,” and her memory, attention, concentration,

judgment, and associations were all listed as “normal,” “good,” or “intact.” (T. 1244).

The same psychiatric evaluation appears on Dr. Leontyeva’s last treatment notes for

plaintiff on June 3 and June 6, 2016. (T. 1268, 1272).

       Dr. Leontyeva’s “Transfer Summary”11 stated that plaintiff was “now” on less


       9
         Dr. Theresa Blatchford “covered” plaintiff’s treatment in one visit in between Dr. Leontyeva
and Dr. Patel. (T. 1278-82).
       10
         These are representative samples of the treating physicians’ reports of plaintiff’s attention,
concentration, and memory notations. As stated above, the treating physicians’ notes span hundreds of
pages.
       11
           The June 2015 Transfer Summary was written because Dr. Leontyeva was transferring
plaintiff’s care to Dr. Patel, and was written several months after her RFC evaluation of November
2014, and also appears to indicate that plaintiff had somewhat improved after treatment. (T. 323-29,

                                                  17
medication, lost weight, completed psychological testing, was “consistent” with her

appointment, and was able to state her emotions. (T. 1275). Although plaintiff was

“depressed,” her grooming and hygiene were both “normal,” her memory and attention

were “normal,” her speech was normal, her IQ was average, and her thoughts were

linear. (T. 1275). Dr. Leontyeva indicated that plaintiff had “sporadic employment,”

however, in a section entitled “Employment,” Dr. Leontyeva noted that plaintiff was

looking for a job and applying for disability. (T. 1276). Her “Leisure Activities” were

listed as “socializing,” “helping others,” and “cooking.” (Id.) Dr. Leontyeva stated that

on a scale of 0 (not at all) to 2 (very much), plaintiff’s symptoms affected her school

and job - 2, affected her socially -1, and affected her family, home, and peers -1. (Id.)

      Plaintiff was treated by Dr. Patel in between Dr. Leontyeva and Dr. Fahed, and

the ALJ discussed Dr. Patel’s treatment notes. (T. 22-23). Plaintiff admitted to Dr.

Patel that she often used her medication in greater doses that prescribed. (T. 22). The

ALJ noted that between December 2015 and early 2016, plaintiff “continued to manage

her mental condition with the use of medication and therapy, with improved mood and

decreased anxiety, but did occasionally express instances of increased anxiety based

upon environmental stressors . . . .” (T. 22). The ALJ also noted that plaintiff’s

condition improved to the extent that she acquired jobs during the time of treatment, as

reported by Dr. Patel. She also told Dr. Patel that she began attending church regularly,

and “was involved.” However, in May of 2016, she had some increased anxiety and

“racing thoughts” and quit her job at Family Dollar, even though she reported that her



1274-77).

                                            18
manager was willing to give her another chance. (T. 22). The ALJ noted that records

from 2016 showed that plaintiff “continued to manage with the use of medication, but

chose not to return to work, and later expressed a poor mood due to depression at not

working.” (T. 22) (emphasis added).

      When plaintiff began treatment with Dr. Fahed, he determined her symptoms to

be in the “moderate” range, and his notes show that he continued to encourage the

plaintiff to participate in therapy, take her medications, and “improve her ambivalence

toward attempting to find a job.” (T. 22). As noted by the ALJ, from October to

December of 2016, plaintiff exhibited greater participation in therapy, with no

significant issues of anxiety or depressed mood. (T. 22).

      With respect to Dr. Fahed’s RFC evaluation, the ALJ repeated that RFC was not

a medical issue, and that, as with Dr. Leontyeva’s RFC evaluation, it was not supported

by “the overall longitudinal record, as well as his own treatment notes, which do not

indicate such severe limitations . . . .” (T. 24). The ALJ’s findings are supported by

substantial evidence and do not violate the treating physician rule. The ALJ clearly

recognized that Dr. Fahed, like Dr. Leontyeva were treating physicians, but did not give

their RFC evaluations “controlling weight.” The ALJ gave their RFC opinions little

weight, based on the entire record and their own internal conflicts.

      Although not mentioned by the ALJ, the court also notes that, prior to completing

the RFC, Dr. Fahed sated as follows: “Most were filled out with input from patient as

our work together does not address/evaluate occupational functioning.” (T. 743)

(underlining in original) (emphasis added). With such an apparent disclaimer at the


                                            19
beginning of Dr. Fahed’s report, the ALJ was justified in giving this report little weight

and focusing more on the multitude of progress reports in the record, written by the

same physician and the reports of other treating physicians in the record.

      The ALJ gave only “partial weight” to the RFC evaluation of a non-examining

psychologist, Dr. S. Juriga, Ph.D. (T. 23). The ALJ correctly noted that she was not

bound by findings of State Agency physicians, but that Dr. Juriga’s findings were

“largely consistent” with the medical evidence, which support only “moderate”

limitations. (T. 23). The ALJ then found that plaintiff’s functional abilities were

greater than those found by Dr. Juniga. (Id.)

      The ALJ also noted that Dr. Leontyeva and Dr. Fahed consistently assessed the

plaintiff “with a GAF of 60, indicating only “moderate limitations.” The Global

Assessment of Functioning (“GAF”) is a 100 point scale. A score of 41-50 indicates

“serious symptoms,” 51-60 indicates “moderate symptoms,” 61-70 indicates “some

mild symptoms,” and 71-80 indicates that if symptoms are present, they are “transient”

and “expectable reactions to psycho-social stressors,” resulting in “no more than a

slight impairment in social, occupational, or school functioning.” American Psychiatric

Assn., Diagnostic and Statistical Manual of Mental Disorders 32-34 (4th Ed. Text

Revision 2000) (“DSM-IV-TR”). The GAF is no longer included in the most recent

edition of the DSM. http://jaapl.org/content/42/2/173.

      Plaintiff is correct in stating that the use of GAF Scores as a “reliable measure for

disability determinations” has been questioned, and that GAF Scores may be used as

opinion evidence, but present a variety of problems. (Pl.’s Br. at 8). Notwithstanding


                                            20
that the GAF is no longer used in the DSM, it was the province of the ALJ to resolve

the conflicting reports and make a determination that was consistent with the evidence

of record. See Wright v. Berryhill, 687 F. App’x 45, 48 (2d Cir. 2017) (“the legal

determination of whether an individual is eligible to receive disability insurance

benefits is reserved to the Commissioner”); Veino v. Barnhart, 312 F.3d 578, 588 (2d

Cir. 2002) (citing Richardson v. Perales, 402 U.S. at 399). See also Cage v. Comm’r of

Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012) (the court must defer to the Commissioner’s

resolution of conflicting evidence).

      Plaintiff argues that the GAF assessment of 60 was “a misreading of the record,”

and that although plaintiff’s highest GAF was 60, the “actual” GAF scores were 55, and

that a contemporaneous treatment note by Dr. Leontyeva indicates that the plaintiff’s

GAF was 52. (Pl.’s Br. at 7-9). A review of most, if not all of the contemporaneous

treatment notes by all four psychiatrists who treated plaintiff shows that each report

contains a GAF score of 51-60 listed on the report. Very few have actual individual

scores, rather than a “range,” and next to the GAF score range, the reports state

“moderate symptoms.” (See e.g. T. 402, 406, 421, 429, 444, 450, 504, 508 - Dr.

Leontyeva; T. 1492, 1497, 1502, 1510, 1518, 1523, 1544, 1557 - Dr. Fahed; T. 1281 -

Blatchford; T. 1286, 1291, 1297, 1302, 1307, 1314-15, 1322, 1327, 1332, 1337, 1342,

1352, 1358, 1364 - Dr. Patel). In any event, whether the GAF score was 52, 55, or 60,

these scores all style indicate “moderate” symptoms. The ALJ did not rely on the GAF

scores for her decision regarding “disability.” The ALJ simply noted that the

psychiatrists all assessed GAF scores as high as 60, indicating “moderate symptoms.”


                                            21
The ALJ clearly reviewed all the evidence of record in making that determination.

Thus, the ALJ’s mention of the GAF score was not error.

      In Estrella, the court specifically considered and rejected the ALJ’s use of the

GAF Score. 925 F.3d at 98. The court held that

            ‘[u]nless [a] clinician clearly explains the reasons behind his
            or her GAF rating, and the period to which the rating applies,
            it does not provide a reliable longitudinal picture of the
            claimant’s mental functioning for a disability analysis.’ U.S.
            Soc. Sec. Admin., Office of Disability Programs, AM-13066,
            Global Assessment of Functioning (GAF) Evidence in
            Disability Adjudication (Oct. 14, 2014). Furthermore,
            ‘[u]nless the GAF rating is well supported and consistent with
            other evidence in the file, it is entitled to little weight under
            our rules.” Id.

Id. The court rejected the ALJ’s reliance on the GAF rating to discount the treating

physician’s opinion because the physician’s scores were “bereft of any explanation,”

and “unsupported by [his] other conclusions” as to the severity of the claimant’s

symptoms. Id.

      In this case, almost every contemporaneous treatment report contains the GAF

rating of 51-60, with the notation “moderate symptoms” written next to the score.

Contrary to the plaintiff’s argument, the ALJ did not give the GAF ratings “controlling”

weight. After generally discussing Dr. Leontyneva’s reports, the ALJ stated that “Dr.

Leontyneva also assesses the claimant with a GAF of 60, indicating only moderate

symptoms.” (T. 23). The court also notes that Dr. Patel’s treatment notes are consistent

with moderate symptoms, and many of Dr. Patel’s reports indicate that plaintiff was

doing better. On December 3, 2015, Dr. Patel reported that plaintiff was pregnant,


                                           22
going to church, taking care of her sister’s children, and “doing better ‘mentally,”

despite the stress.” (T. 1361).

       Although Dr. Fahed’s RFC stated that plaintiff “struggles with maintaining

personal hygiene (T. 744), and he generally notes in his contemporaneous progress

reports that plaintiff has “fair” hygiene and grooming (T. 1502, 1528), the other treating

doctors’ progress notes do not generally indicate such limitations. Plaintiff’s grooming

and hygiene have been assessed as “normal.” (See Dr. Patel’s Transfer Summary dated

June 30, 2016 - T. 1486). On September 9, 2015, November 9, 2015, December 3,

2015, and again on January 27, 2016, Dr. Patel found that plaintiff had “good” hygiene

and grooming.12 (T. 1322, 1352, 1369, 1402). The ALJ set forth “good reasons” for not

giving controlling weight to Dr. Leontyeva’s and Dr. Fahed’s RFC evaluations because

they were inconsistent with their own contemporaneous treatment notes,13 GAF scores,

and inconsistent with the other evidence of record, including reports by the third

treating psychiatrist, Dr. Patel, who did not complete an RFC evaluation, but who

treated plaintiff almost bi-weekly for approximately one year.

       In Smith v. Berryhill, 740 F. App’x 721, 723-26 (2d Cir. 2018), plaintiff made a

similar argument to plaintiff in this action. Smith argued that the ALJ’s decision was

not supported by substantial evidence because it rejected the “uncontradicted” opinions



       12
         These are only some examples of Dr. Patel’s many notes regarding plaintiff’s “good” hygiene
and grooming. (See also T. 1332, 1337, 1342, 1347, 1358, 1364, 1375, 1380, 1385, 1393, 1407, 1412,
1418, 1423, 1429).
       13
          As stated above, Dr. Fahed’s RFC evaluation began with a disclaimer stating that his work
with plaintiff did not address or evaluate occupational functioning. (T. 743). Thus, it is not clear how
any weight could be given to the evaluation when it was introduced with such a statement.

                                                   23
of his treating physicians, who opined that plaintiff would be off-task or absent for

“significant portions of the day and month.” The court found that such opinions could

be given less weight when they are “contradicted by the weight of other record

evidence,” are undermined by their own treatment notes, internally inconsistent, or

“otherwise uninformative.” Id. at 724.

      The court in Sinopoli v. Berryhill, No. 18-CV-6558, 2019 WL 3741051, at *9

(S.D.N.Y. May 31, 2019), Rep’t Rec. adopted, 2019 WL 3734059 (S.D.N.Y. June 27,

2019), in another similar situation, held that “the ALJ was entitled to deem aspects of

Plaintiff’s treating physicians’ opinions as critically flawed so long as those opinions

were inconsistent with the doctors’ findings and with other substantial evidence in the

record.” Id. (citing Smith, 740 F. App’x at 725-26). As long as the ALJ “explained

what portions of the treating physicians’ he found to be inconsistent, why he discounted

them, and noted other substantial evidence that supported the weight given, he did not

err in affording them little weight.” Id.

      In this case, as stated above, the ALJ cited extensively to Dr. Leontyeva’s

treatment notes in determining that her one RFC evaluation was not consistent with her

other findings and specifically stated that “I must find her opinion to be overly severe,

and thus give it little weight in consideration of the RFC.” (T. 23) (emphasis added).

The ALJ made the same findings with respect to the RFC evaluation submitted by Dr.

Fahed. (T. 24). This court finds that the ALJ’s explanation of why she gave little

weight to the two RFC evaluations and her focus on the treating physicians’ actual

treatment notes was supported by substantial evidence and did not violate the treating


                                            24
physician rule.

       There is no question that plaintiff has limitations, that she has attempted several

times to find work, and has been unsuccessful in maintaining employment once she

finds it. However, the ALJ accounted for plaintiff’s limitations in her RFC. The ALJ

found that plaintiff was limited to performing “simple, routine, and repetitive tasks,”

performed in a “low stress” job. (T. 15). These restrictions would account for

plaintiff’s inability to perform complex tasks and would lessen the stress involved with

her work. Plaintiff would be limited to only occasional decision making, only

occasional changes in the work setting. (T. 15). Finally, plaintiff would be limited to

no interaction with the public and only occasional interaction with co-workers and

supervisors. (T. 15). Plaintiff’s problems maintaining work often had to do with her

issues dealing with co-workers. (T. 39-40). She testified that she had anxiety and

depression, and that she was “suspicious of . . . working with people. Like thinking that

they’re talking about me or they are trying to make me lose my job . . . .”14 (T. 39).

       The ALJ’s RFC took plaintiff’s sensitivities into account by limiting her to only

“occasional” interaction with co-workers and supervisors. Plaintiff had trouble with

another job because she had trouble counting the money in her drawer at the end of the

day. (T. 49). This type of activity would not be required in a job which was “low

stress,” and which involved only simple, routine tasks. Thus, the ALJ’s decision was




       14
         Plaintiff did testify that she had one elderly friend, for whom plaintiff did errands as often as
“once a day,” such as going to the store for her. (T. 46).

                                                    25
supported by substantial evidence, and he did not violate the treating physician rule.15

       WHEREFORE, based on the above, it is

       ORDERED, that the Commissioner's decision is AFFIRMED and the complaint

is DISMISSED, and it is

       ORDERED, that judgment be entered for DEFENDANT.

Dated: August 29, 2019




       15
          To the extent that the ALJ did not exactly articulate the Estrella/Halloran factors, this court
finds that a “searching review of the record . . . assures us that the substance of the treating physician
rule was not traversed.” Estrella, 2019 WL 2273574, at *7.

                                                    26
